DETAILED ACTION
This is in response to application filed on November 4th, 2019 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/4/19 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0020] “user 1000 has stripped away the adhesive coating 115” needs review whether it should read “user 1000 has stripped away the backing layer 120 to reveal the adhesive coating 115”, especially in light of [0019] disclosure
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebmann (USPN 6212683).
Regarding Claim 1, Liebmann teaches a protective pad (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 4, 5; Col. 1 Lines 5 "invention relates to disposable protective garments", Col. 6 Line 3 “liquid absorbent material”; where extrinsic evidence Merriam-Webster NPL defines “pad” to be an absorbent material used as a protective covering; as such, the protective garment of Liebmann meets the limitation) comprising:
a liquid absorbent layer comprising a liquid absorbent material (see Fig. 5; Col. 6 Lines 3-4  "liquid absorbent material 22", inasmuch as the material exists as a layer, the layer comprises the material);
a liquid impermeable layer overlying the liquid absorbent layer and comprising a liquid impermeable material (see Fig. 5; Col. 6 Line 4 "liquid impermeable laminate 20", where 20 is over 22; inasmuch as the material exists as a layer, the layer comprises the material); and
an adhesive coating covering at least a portion of the liquid impermeable layer and comprising an adhesive material (see Fig. 5; Col. 6 Line 8 "adhesive tape 15", where 15 is over 20).
Regarding Claim 2, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches a backing layer adhered to the adhesive coating (see Fig. 5; Col. 6 Line 9 "plastic release liner 12", where 12 is adhered over 15, further with Col. 6 Lines 8-10 “two-sided adhesive tape 15 positioned between plastic release liner 12 and liquid impermeable laminate 20”).
Regarding Claim 3, Liebmann teaches all the claimed limitations as discussed above in Claim 2.
Liebmann further teaches wherein the backing layer comprises at least one of paper and plastic (Col. 6 Line 9 "plastic release liner 12").
Regarding Claim 4, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the adhesive coating covers at least a portion of a face of the liquid impermeable layer facing away from the liquid absorbent layer (see Figs. 4 and 5).
Regarding Claim 5, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the liquid impermeable layer defines a corner that is not covered by the adhesive coating (see Figs. 4 and 5; inasmuch as there are corners of the liquid impermeable layer uncovered by the adhesive coating, there is a corner uncovered as recited).
Regarding Claim 6, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the liquid absorbent material comprises at least one of wood cellulose, cotton, bamboo fiber, banana fiber, jute fiber, flax spinning waste, superabsorbent polymer, cellulose-based hydrogel, polypropylene fiber, or lyocell fiber (Col. 3 Lines 33-35 "liquid absorbent material may be comprised of porous paper, non-woven cotton, or various multiple layered absorbent materials").
Regarding Claim 7, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the liquid impermeable material comprises at least one of polyethylene, polyurethane, or poly lactic acid fiber (Col. 6 Line 4 "liquid impermeable laminate 20"; Col. 3 Lines 64-66 "although it is possible to use a laminate material various plastic, rubberized or polymeric materials it is preferred to use a polyethylene film").
Regarding Claim 9, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the protective pad is rectangular (see Fig. 4).
Regarding Claim 10, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the protective pad defines a rectangle with a projection projecting therefrom (see annotated Fig. 4 below).

    PNG
    media_image1.png
    679
    560
    media_image1.png
    Greyscale

Regarding Claim 12, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein the protective pad is a one of plurality of protective pads forming a roll (see Fig. 1; Col. 3 Lines 13-14 "strips of disposable protective garments are contained…on roll 36").
Regarding Claim 13, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann further teaches wherein: the protective pad is attached to a second protective pad (see Fig. 1; Col. 3 Lines 18-19 "disposable garments may be separated from one another by tearing along perforation line 28"); and
the protective pad is manually separable from the second protective pad by tearing along perforations (see Fig. 1; Col. 3 Lines 18-19 "disposable garments may be separated from one another by tearing along perforation line 28").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (USPN 6212683), as applied to Claim(s) 1-7, 9, 10, 12, and 13 above, in view of Korpman (USPN 5885681).
Regarding Claim 8, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann does not explicitly teach wherein the adhesive coating comprises at least one of styrene-butadiene-styrene rubber, styrene-isoprene-styrene rubber, poly-alpha-olefin.
Liebmann merely teaches other preferred, but not required, adhesives (Col. 3 Line 67 -Col. 4 Line 2 "preferred adhesives used to bond the sheet of absorbent material 22 to the liquid impermeable layer 20 are water based").

Korpman teaches wherein the adhesive coating comprises at least one of styrene-butadiene-styrene rubber, styrene-isoprene-styrene rubber, poly-alpha-olefin (Col. 2 Lines 37-42 "pressure-sensitive adhesive …comprises a linear or radial A-B-A block copolymer…wherein said A blocks are derived from styrene and said B blocks are derived from alkenes or dienes"; Col. 5 Line 63-Col. 6 Line 2 "pressure-sensitive adhesive comprise linear or radial block copolymers (A-B-A)...the A-blocks...are...styrene...and the B-blocks...are...isoprene or butadiene"; Col. 4 Lines 64-Col. 5 Line 3 “as used herein ‘elastomeric’ refers to thermoplastic materials that can be linear, radial or branched molecular structures…such as…thermoplastic rubbers as styrene or isoprene and are a component of the pressure-sensitive adhesives of the invention”).

As such, Liebmann teaches all of the elements of the instant invention as discussed in detail above except providing the specific adhesive material.  Although Liebmann does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Liebmann by making the adhesive of one of the materials recited. Such modification would be considered a mere choice of a commonly used material, in the apparel art such as adhesives for absorbents, to make the adhesive of one of the materials recited on the basis of its suitability for the intended use. In other words, the use of one of the materials recited would have been an "obvious to try" approach because the use of such a well-known material for an apparel such as adhesive for absorbent products is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown by Korpman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebmann’s adhesive to be of the material of Korpman (such as styrene-butadiene-styrene rubber) for effective intended use, especially as Korpman shows it is known to be a good adhesive in the context of absorbent products (Col. 1 Lines 9-10, 15-22; Col. 2 Lines 19-26).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (USPN 6212683), as applied to Claim(s) 1-7, 9, 10, 12, and 13 above, in view of Ward Jr (USPN 7921469), herein Ward.
Regarding Claim 11, Liebmann teaches all the claimed limitations as discussed above in Claim 1.
Liebmann does not explicitly teach wherein the protective pad defines two intersecting rectangles with differing widths.

Ward teaches wherein the protective pad defines two intersecting rectangles with differing widths (see Fig. 2; Col. 4 Lines 4-6 "bib 10…for covering at least a portion of the …torso" or even see Fig. 6; Col. 6 Lines 3-4 "bib 70 includes a pair of opposing lateral sections 72").
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebmann’s shape to be that of Ward based on intended use, such as the amount of coverage desired, especially as Ward teaches such shape is known for a protective covering (see title).
	

Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (USPN 6212683).
Regarding Claim 14, Liebmann teaches a method of protecting clothing from a spill (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, see rejection of the preamble of Claim 1 for the structure to reject the preamble of Claim 14, especially in light of the background in Col. 1 Lines 10-22), the method comprising the steps of: 
receiving a protective pad (see rejection of the preamble of Claim 1) comprising:
a liquid absorbent layer comprising a liquid absorbent material;
a liquid impermeable layer overlying the liquid absorbent layer and comprising a liquid impermeable material; and
an adhesive coating covering at least a portion of the liquid impermeable layer and comprising an adhesive material (see rejection of Claim 1).

Liebmann does not explicitly teach adhering the adhesive coating to the clothing.

However, Liebmann at least suggests adhering the adhesive coating to the clothing (Col. 4 Lines 56-57 "liner may be subsequently removed exposing the sticky surface of the adhesive tape"; Col. 4 Lines 57-58 "adhesive tape is selected such that it is adhesive to clothing").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure of Liebmann is capable of meeting the claim limitations, especially in light of the recitations aforementioned.
Regarding Claim 15, modified Liebmann teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 15 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 15.
Regarding Claim 16, modified Liebmann teaches all the claimed limitations as discussed above in Claim 15.
Liebmann does not explicitly teach wherein the method further comprises the step of removing the backing layer from the adhesive coating before the step of adhering the adhesive coating to the clothing.

Liebmann at least suggests wherein the method further comprises the step of removing the backing layer from the adhesive coating before the step of adhering the adhesive coating to the clothing (Col. 4 Lines 56-57 "liner may be subsequently removed exposing the sticky surface of the adhesive tape"; Col. 4 Lines 57-58 "adhesive tape is selected such that it is adhesive to clothing").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure of Liebmann is capable of meeting the claim limitations, especially in light of the recitations aforementioned.
Regarding Claim 17, modified Liebmann teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 17 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 17.
Regarding Claim 18, modified Liebmann teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 18 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 18.
Regarding Claim 20, modified Liebmann teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 20 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 20.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (USPN 6212683), as applied to Claim(s) 14-18 and 20 above, in view of Korpman (USPN 5885681).
Regarding Claim 19, modified Liebmann teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 19 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Esmerald (CH 657970), Paechter (DE 29621066), Dodani (USPN 7380284), Roedersheimer (WO 2016/054428), Luna (USPN 2007/0150995), von Agris et al (USPN 4409052), Daniel (FR 2712779), Efana Werk Ernst Becker (DE 3520860), Schmettkordt (DE 3141126), Bernard et al (USPN 5881382), Luberti (GB 2232340), Manier (US Publication 2007/0067888), Bailey (US Publication 2006/0236439), Nager et al (USPN 6269486), Nager et al (USPN 5103500), Glatt (USPN 3588916), Meier-Neiper (USPN 3141174), Capocci (GB 2240705), Jiang (US Publication 2020/0093190), Stemmer (USPN 3488773) directed to protective pad; Morris (USPN 6182290) directed to liquid absorbent and impermeable layers; Stockhamer (USPN 7690050), Comerford et al (GB 2220557), Kimura, Oka, Saito, Yamada (JP 02119857), Chagnon (USPN 2763867), Murphy et al (USPN 3131399), Bodner (USPN 4423523), Franklin (USPN 4543668), O’Larey (USPN 4646364), Morris-Jones (USPN 5809568), Morris (USPN 6182290), Hibler (USPN 6493879) directed to rolls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732